Citation Nr: 1510082	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  13-08 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for headaches, to include migraines.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 2007 to September 2010.
	
This matter comes before the Board of Veterans' Appeals (Board) from a November 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Pittsburgh, Pennsylvania. The claim was subsequently transferred to RO in Hartford, Connecticut.

The Veteran testified before the undersigned Acting Veterans Law Judge in December 2013, via video conference; a transcript of that hearing is associated with the claims folder and has been reviewed.


FINDING OF FACT

The Veteran's headaches, to include migraines are related to active service.


CONCLUSION OF LAW

The criteria for service connection for headaches, to include migraines have been met. 38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2014); 38 C.F.R. § 3.303, 3.304, 3.306 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112   (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). Notice was provided to the Veteran in September 2010.

VA has a duty to assist the Veteran in the development of this claim. The claims file includes VA medical records, a witness statement, and the statements of the Veteran in support of his claim. The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to this claim. Essentially, all available evidence that could substantiate this claim has been obtained.

Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to the claim on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

An essential element of a claim for service connection is evidence of a current disability. The claims folder reveals that the Veteran has been diagnosed with migraine headaches. (See October 2012 and October 2010 VA medical examination.). Based on the medical evidence provided, the Board finds that the Veteran has met an essential element of having a disability for VA purposes.

A second element of a claim for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease. Here, the Veteran contends that while on active duty he started to have frequent headaches. The claims file reflects that the Veteran did experience headaches and subsequently complained of migraines while on active duty. (See June 2010 individual sick slip and September 2012 statement in support of claim). The Board finds that the above evidence is consistent with the circumstances of the Veteran's service. 38 U.S.C.A. § 1154(a) (West 2014). As such, the Board finds that an element of a service connection claim, injury in service, has been met (i.e. migraines headaches).

Generally, a third element for service connection is competent credible evidence of a nexus between the current disability and the in-service disease or injury, or, in some cases, continuity of symptoms. In an October 2012 VA medical examination , the examiner opined that the Veteran's migraine condition clearly and unmistakably existed prior to service and was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event or illness. The examiner's rationale was based on a January 2011 VA medical note in which the attending physician noted the Veteran has a longstanding history of headaches since childhood. The October 2012 examiner further opined that it is less likely than not that the Veteran's headache condition, which existed prior to service, is aggravated by his military service. The examiner explained that there is no record or indication what characteristics of these childhood headaches were and the level of impairment at the time, thus there is insufficient evidence to establish aggravation.

Generally, for veterans, there is a presumption of sound condition upon entrance into service unless a defect is "noted" on the entrance examination; and a presumption of aggravation of a preexisting condition if the preexisting condition worsens in severity during service. Clear and unmistakable evidence is required to rebut the presumption of aggravation, to include a specific finding that the increase is due to the natural progress of the disease. 38 U.S.C.A. §§ 1111, 1153 (West 2014); 38 C.F.R. §§ 3.304(b), 3.306 (2014).

The October 2012 examiner relied solely on a medical note authored after the Veteran's military service, and failed to discuss the lack of medical evidence indicating a history of headaches prior to service within the STRs. Additionally, the examiner failed to discuss the Veteran's entrance examination, which illustrates the Veteran did not have a history of frequent or severe headaches. Furthermore, the examiner conceded the inability to provide a basis of the Veteran's alleged preexisting condition, and whether or not the increase was due to its natural progression. For the reasons mentioned above, the Board finds the October 2012 VA medical opinion to be of little probative value.

In this case, the Veteran was not noted with a history of frequent or severe headaches prior to his military service. (See August 2007 report of medical history for purpose of enlistment and August 2007 medical prescreen of medical history report). While the Veteran has stated he experienced at least one headache prior to service; a one-time occurrence alone does not rebut the presumption of soundness in this case. Furthermore, the claims folder does not consist of any evidence that the headache condition's increase in severity is due its natural progression. Thus, the Veteran must be presumed of sound condition upon entrance into military service. 

The earliest clinical evidence of migraines is in June 2010. (See June 2010 individual slip). The claims folder reflects that while in service, the Veteran experienced frequent headaches. (See September 2012 statement in support of claim). The claims folder further reflects that the Veteran has continued to experience frequent headaches since service. (See October 2010 VA general medical examination, January 2011 VA medical note, and June 2012 neurology consult). The Board finds that the medical evidence contemporaneous to the Veteran's active military service, coupled with the supporting witness statement, are of more probative value than the  October 2012 VA medical examination.

In light of the Veteran's confirmed in-service incurrence, the objective clinical medical evidence, and the credible and competent statements in support of the claim, the Board finds that the evidence is at least in equipoise regarding service connection for headaches, to include migraines and will resolve reasonable doubt in favor of the Veteran. Accordingly, service connection for headaches, to include migraines is granted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for headaches, to include migraines is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


